DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on June 24, 2022.  Applicants amended claims 1, 5-8, and 10, canceled claims 2-4, and added new claim 11.  Claims 1 and 5-11 are pending.


Priority
The instant application is a 371 National Stage of International Application No. PCT/CN2018/078594, filed on March 9, 2018, which claims priority to Chinese Patent Application No. CN 201810062073.1, filed on January 23, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.  Please note that the Foreign Document Number and Country Code for Foreign Patent Document Cite No. 7 has been changed to reflect the WO 03/054782 document submitted.


Response to Arguments
Applicants’ amendments to the drawings and remark (Remark, p. 9) regarding objections to the drawings are acknowledged.  In view of the corrected drawings, the objections are moot.

Applicants’ cancelation of claim 4, amendments to claims 5, 6, 8, and 10, and remarks (Remarks, pp. 9-10) regarding claim objections are acknowledged.  In view of the canceled claim and amendments, the objections are moot.

Applicants’ arguments filed on June 24, 2022 have been fully considered but they are not persuasive.

In response to Applicants’ arguments regarding newly amended independent claim 1, Blaesing, “the magnetic damping magnet is a second multipole magnet that comprises at least one pair of magnetic poles with opposite polarities”, “an interaction between these magnets that is equivalent to11 the magnetic damping magnet, which is a second multipole magnet that comprises at least one pair of magnetic poles with opposite polarities”, and magnets 4, 5, and 10, different functions, and equivalence (Remarks, pp. 11-12), the Office respectfully disagrees and submits that the arguments are not commensurate with the claim language and the recited feature is taught by Blaesing (i.e., magnets 5 and 10 with N and S magnetic poles latch with magnet 4 damping rotation of magnet 4 and rotary ring 3 (note: 5 of 5 and 10 latches with 4)).

In response to Applicants’ arguments regarding newly amended independent claim 1, Blaesing, “the magnetic damping magnet rotates with the rotation of the magnetic roller”, and magnet 10 (Remarks, pp. 11-12), the Office respectfully submits that the argument is not commensurate with the rejections and the recited feature is taught by Blaesing and Battlogg.  More specifically, figures 1, 2, and 6 and paragraph [0093] of Battlogg teach a damping element rotates with a rotation of a roller and this, in combination with the magnetic damping magnet and rotation of the magnetic roller of Blaesing, teaches and/or suggests the recited feature.

In response to Applicants’ arguments regarding newly amended independent claim 1 and its respective dependent claims, “the magnetic damping magnet is a second multipole magnet that comprises at least one pair of magnetic poles with opposite polarities, and the magnetic damping magnet rotates with the rotation of the magnetic roller”, Blaesing, and Battlogg and Hsueh (Remarks, pp. 12-13), the Office respectfully submits that the arguments are not commensurate with the rejections and the combination of Blaesing and Battlogg teach and/or suggest the recited features, as discussed above and in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, claims 5 and 6 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

In response to Applicants’ arguments regarding claimed technical solution of claim 1, “’the adjustable distance’ and ‘the common rotation’ between the magnetic damping magnet and the magnetic roller” combination, single technical solution, Blaesing, Battlogg, O’Sullivan, Hsueh, Mahony, cited references, and obviousness (Remarks, p. 13; note that “O’Mahony” appears to misidentified as “Mahony”), without conceding the arguments, the Office respectfully submits that the arguments are not commensurate with the rejections, all features of newly amended independent claim 1 are taught and/or suggested by Blaesing and Battlogg, as discussed above and in the rejections below, the combination is obvious in view of Blaesing and Battlogg, and the reasons for the combination are as discussed in the rejections below.

In response to Applicants’ arguments regarding newly amended independent claim 1, Battlogg and two magnets with the gear structure, technical solution of Blaesing and magnets 4, 5, and 10, combine Battlogg with Blaesing, structures, obviousness, and “’the adjustable distance’ and ‘the common rotation’ between the magnetic damping magnet and the magnetic roller”, and one single technical solution (Remarks, pp. 13-14), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections (i.e., damping element that rotates with a rotation of a roller as per Battlogg applied to the magnetic damping magnet and magnetic roller of Blaesing), the combination of Battlogg with Blaesing is proper, the motivations to combine the references are as discussed in the rejections below, and the combination is obvious in view of Blaesing and Battlogg.

In response to Applicants’ argument regarding the cited documents, “the combination of the adjustable distance and the common rotation”, “achieving both range tunability and rotation together”, and obviousness (Remarks, p. 15), the Office respectfully submits that the argument is not commensurate with the rejections and claim language, the relevant claimed features are taught and/or suggested by Blaesing and Battlogg, as discussed above and in the rejections below, the motivations to combine the references are as discussed in the rejections below, and the combination is obvious in view of Blaesing and Battlogg.

In response to Applicants’ arguments regarding newly amended independent claim 7 and its respective dependent claims, “acquiring a rotation state of the magnetic damping magnet in real time, the rotation state of the magnetic damping magnet comprising a state of being fixed without rotation and a state of rotating with the rotation of the magnetic roller”, and patently distinguishable over the combination of Blaesing and O’Sullivan, O’Mahony, and Hsueh (Remarks, p. 15), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections and the recited features are taught by Blaesing in view of O’Sullivan.  More specifically, figures 11-14 and paragraph [0051] of O’Sullivan teach acquiring a rotation state of the damping element in real time, the rotation state of the damping element comprising a state of being fixed without rotation and a state of rotating with the rotation of a roller and this, in combination with a rotation state of the magnetic damping magnet and a state of being fixed without rotation of Blaesing, teaches and/or suggests the recited features.  Also, the Office respectfully submits that all features of newly amended independent claim 7 are taught and/or suggested by Blaesing and O’Sullivan and as discussed, as discussed in the rejections below.  As such, newly amended independent claim 7 is not patently distinguishable over the combination of Blaesing and O’Sullivan and thus is not allowable.  In addition, claims 8-10 are not allowable by virtue of their individual dependencies from newly amended independent claim 7, and as discussed in the rejections below.

In response to Applicants’ argument regarding newly added independent claim 11, “the magnetic damping magnet is fixed without rotation, and a number of divisions of scale senses corresponding to one rotation of the magnetic roller is equal to half of the total number of magnetic poles of the first multipole magnet, and one division of scale sense represents a whole process in which a force between the first multipole magnet and the magnetic damping magnet changes from an attractive force to a repulsive force and then from the repulsive force to the attractive force”, figures 3 and 4 of Blaesing, force change, and “the technical solution of the present application regarding the computation of the number of divisions of scale senses” (Remarks, p. 16), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and the recited features are taught by figures 1 and 3 and paragraphs [0024], [0029]-[0032], [0035] of Blaesing (“In the arrangement of magnets 4 and 5, an unstable equilibrium position exists between two latching positions in which rotary ring 3 could pause. In order to avoid this situation, at least one additional magnet 10 of the opposite polarity can be inserted on the housing side in the middle between neighboring magnets 5 of housing 2.”), and [0036] of Blaesing (i.e., a magnet 10 inserted in the middle between each neighboring magnets 5).

In response to Applicants’ arguments regarding Battlogg, Hsueh, O’Sullivan, and Mahony (Remarks, pp. 16-17; note that “O’Mahony” appears to misidentified as “Mahony”), without conceding the arguments, the Office respectfully submits that the arguments are not commensurate with the rejections (i.e., newly added independent claim 11 is rejected based on Blaesing).

	In response to Applicants’ argument regarding newly added independent claim 11 and “patently distinguishes over the cited references, individually and in combination” (Remarks, p. 17), the Office respectfully disagrees and submits that all features of newly added independent claim 11 are taught by Blaesing, as discussed above and in the rejections below.  As such, newly added independent claim 11 is not patently distinguishable over Blaesing and thus is not allowable.

	For the reasons discussed above and in the rejections below, pending claims 1 and 5-11 are not allowable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Blaesing et al. in US 2016/0176292 A1 (hereinafter Blaesing).

Regarding claim 11, Blaesing teaches:
A magnetic roller damping device (Fig. 3, [0026], [0029], and [0032]), comprising: a magnetic roller and a magnetic damping mechanism (a magnetic roller 3 and 4 and a magnetic damping mechanism 5 and 10; Fig. 3, [0026], [0029]-[0032], and [0035]), wherein the magnetic roller comprises a first multipole magnet that comprises at least one pair of magnetic poles with opposite polarities (the magnetic roller 3 and 4 comprises a first multipole magnet 4 that comprises at least one pair of magnetic poles with opposite N and S polarities; Fig. 3, [0026], [0029], and [0030]), the magnetic damping mechanism uses a magnetic damping magnet or metal attractable to the first multipole magnet (the magnetic damping mechanism 5 and 10 uses a magnetic damping magnet 5 and 10 attractable to the first multipole magnet 4; Fig. 3, [0029]-[0032], and [0035] (note: 5 of 5 and 10 is attractable to 4)), the magnetic damping magnet or metal is positioned in a magnetic field of the first multipole magnet (the magnetic damping magnet 5 and 10 is positioned in a magnetic field of the first multipole magnet 4; Fig. 3, [0029], [0032], and [0035]), and a distance between the magnetic damping magnet or metal and the magnetic roller is adjustable (a distance between the magnetic damping magnet 5 and 10 and the magnetic roller 3 and 4 is adjustable; Fig. 3, [0029], [0032], [0033], and [0035]), and the magnetic damping magnet is a second multipole magnet that comprises at least one pair of magnetic poles with opposite polarities (the magnetic damping magnet 5 and 10 is a second multipole magnet that comprises at least one pair of magnetic poles with opposite N and S polarities; Fig. 3, [0029], [0031], [0032], and [0035]) and the magnetic damping magnet is fixed without rotation (the magnetic damping magnet 5 and 10 is fixed without rotation; Figs. 1 and 3, [0024], [0029], [0031], [0032], [0035], and [0036] (note: 5 and 10 are fixed with respect to rotation)), and a number of divisions of scale senses corresponding to one rotation of the magnetic roller is equal to half of the total number of magnetic poles of the first multipole magnet (a number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 is equal to half of the total number of magnetic poles of the first multipole magnet 4; Fig. 3, [0029]-[0032], and [0035]), and one division of scale sense represents a whole process in which a force between the first multipole magnet and the magnetic damping magnet changes from an attractive force to a repulsive force and then from the repulsive force to the attractive force (one division of scale sense represents a whole process in which a force between the first multipole magnet 4 and the magnetic damping magnet 5 and 10 changes from an attractive force to a repulsive force and then from the repulsive force to the attractive force; Fig. 3, [0029]-[0032], and [0035] (“In the arrangement of magnets 4 and 5, an unstable equilibrium position exists between two latching positions in which rotary ring 3 could pause. In order to avoid this situation, at least one additional magnet 10 of the opposite polarity can be inserted on the housing side in the middle between neighboring magnets 5 of housing 2.”) (i.e., a magnet 10 inserted in the middle between each neighboring magnets 5).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Blaesing in view of Battlogg in US 2020/0174512 A1 (hereinafter Battlogg).
Regarding claim 1, Blaesing teaches:
A magnetic roller damping device (Fig. 3, [0026], [0029], and [0032]), comprising: a magnetic roller and a magnetic damping mechanism (a magnetic roller 3 and 4 and a magnetic damping mechanism 5 and 10; Fig. 3, [0026], [0029]-[0032], and [0035]), wherein the magnetic roller comprises a first multipole magnet that comprises at least one pair of magnetic poles with opposite polarities (the magnetic roller 3 and 4 comprises a first multipole magnet 4 that comprises at least one pair of magnetic poles with opposite N and S polarities; Fig. 3, [0026], [0029], and [0030]), the magnetic damping mechanism uses a magnetic damping magnet or metal attractable to the first multipole magnet (the magnetic damping mechanism 5 and 10 uses a magnetic damping magnet 5 and 10 attractable to the first multipole magnet 4; Fig. 3, [0029]-[0032], and [0035] (note: 5 of 5 and 10 is attractable to 4)), the magnetic damping magnet or metal is positioned in a magnetic field of the first multipole magnet (the magnetic damping magnet 5 and 10 is positioned in a magnetic field of the first multipole magnet 4; Fig. 3, [0029], [0032], and [0035]), and a distance between the magnetic damping magnet or metal and the magnetic roller is adjustable (a distance between the magnetic damping magnet 5 and 10 and the magnetic roller 3 and 4 is adjustable; Fig. 3, [0029], [0032], [0033], and [0035]), and 
the magnetic damping magnet is a second multipole magnet that comprises at least one pair of magnetic poles with opposite polarities and the rotation of the magnetic roller (the magnetic damping magnet 5 and 10 is a second multipole magnet that comprises at least one pair of magnetic poles with opposite N and S polarities and the rotation of the magnetic roller 3 and 4; Fig. 3, [0029], [0031], [0032], and [0035]).
	However, it is noted that Blaesing does not teach:
the magnetic damping magnet rotates with the rotation of the magnetic roller.
	Battlogg teaches:
a damping element rotates with a rotation of a roller (a damping element 3 rotates with a rotation of a roller 202; Fig. 6 and [0093], see also Figs. 1 and 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Blaesing to include: the features taught by Battlogg, such that Blaesing as modified teaches: the magnetic damping magnet rotates with the rotation of the magnetic roller (magnetic damping magnet and rotation of the magnetic roller taught by Blaesing combined with the damping element and rotates with a rotation of a roller taught by Battlogg), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the operating device including a damping element taught by Battlogg ([0068] and [0093]) is comparable to the operating device including a damping element taught by Blaesing ([0005], [0032], and [0035]) because they are operating devices that include a damping element.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the device taught by Blaesing to include: the features taught by Battlogg, with the predictable result of providing an operating device that includes a damping element.  Also, it would have been obvious to combine the references in order to enable changing an amount of damping applied to a roller as described.

Regarding claim 5, Blaesing teaches:
The magnetic roller damping device according to Claim 1, the magnetic damping magnet and the rotation of the magnetic roller, a number of divisions of scale senses corresponding to one rotation of the magnetic roller is equal to a number of magnetic poles of the first multipole magnet, and one division of scale sense represents a whole process in which a force between the first multipole magnet and the magnetic damping magnet changes from an attractive force to a repulsive force and then from the repulsive force to the attractive force (the magnetic damping magnet 5 and 10 and the rotation of the magnetic roller 3 and 4, a number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 is equal to a number of magnetic poles of the first multipole magnet 4, and one division of scale sense represents a whole process in which a force between the first multipole magnet 4 and the magnetic damping magnet 5 and 10 changes from an attractive force to a repulsive force and then from the repulsive force to the attractive force; Fig. 3, [0029]-[0032], and [0035], see also [0033]).
	However, it is noted that Blaesing does not teach:
wherein when the magnetic damping magnet rotates with the rotation of the magnetic roller, the number of divisions of scale senses corresponding to one rotation of the magnetic roller is equal to the total number of magnetic poles of the first multipole magnet.
	Battlogg teaches:
wherein when a damping element rotates with a rotation of a roller (when a damping element 3 rotates with a rotation of a roller 202; Fig. 6 and [0093], see also Figs. 1 and 2).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Blaesing to include: the features taught by Battlogg, such that Blaesing as modified teaches: wherein when the magnetic damping magnet rotates with the rotation of the magnetic roller (magnetic damping magnet and rotation of the magnetic roller taught by Blaesing combined with the damping element and rotates with a rotation of a roller taught by Battlogg), the number of divisions of scale senses corresponding to one rotation of the magnetic roller is equal to the total number of magnetic poles of the first multipole magnet (the number of divisions of scale senses, one rotation of the magnetic roller, and number of magnetic poles of the first multipole magnet taught by Blaesing; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended purpose), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the operating device including a damping element taught by Battlogg ([0068] and [0093]) is comparable to the operating device including a damping element taught by Blaesing ([0005], [0032], and [0035]) because they are operating devices that include a damping element.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the device taught by Blaesing to include: the features taught by Battlogg, with the predictable result of providing an operating device that includes a damping element.  Also, it would have been obvious to combine the references in order to enable changing an amount of damping applied to a roller as described.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blaesing in view of Battlogg, in further view of Hsueh et al. in US 2019/0121452 A1 (hereinafter Hsueh).

Regarding claim 6, Blaesing teaches:
The magnetic roller damping device according to Claim 1, further comprising multiple Hall components, wherein the multiple Hall components are positioned in the magnetic field of the first multipole magnet, and output ends of the multiple Hall components (further comprising multiple Hall components 11 and 12, wherein the multiple Hall components 11 and 12 are positioned in the magnetic field of the first multipole magnet 4, and output ends of multiple Hall components 11 and 12; Fig. 4, [0037], and [0038]).  
	However, it is noted that Blaesing as modified by Battlogg does not teach:
a microcontroller unit (MCU), and output ends of the multiple Hall components are all connected to an input end of the MCU.
	Hsueh teaches:
a microcontroller unit (MCU), and an output end of a Hall component is connected to an input end of the MCU (a microcontroller unit (MCU) 34, and an output end of a Hall component 36 is connected to an input end of the MCU 34; FIGs. 2 and 3, [0008], [0023]-[0025], and claim 7).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Blaesing as modified by Battlogg to include: the features taught by Hsueh, such that Blaesing as modified teaches: a microcontroller unit (MCU) (the MCU taught by Hsueh), and output ends of the multiple Hall components are all connected to an input end of the MCU (the output ends of the multiple Hall components taught by Blaesing combined with the output end of a Hall component and connected to an input end of the MCU taught by Hsueh), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, an operating device including a Hall component taught by Hsueh ([0005] and [0008]) is comparable to an operating device including Hall components taught by Blaesing as modified by Battlogg (Blaesing: [0005] and [0037]) because they are operating devices that include a Hall component(s).  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the device taught by Blaesing to include: the features taught by Hsueh, with the predictable result of providing an operating device that includes a Hall component(s).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blaesing in view of O’Sullivan in US 2007/0188453 A1 (hereinafter O’Sullivan).

Regarding claim 7, Blaesing teaches:
A method for implementing a magnetic roller damping device (see Fig. 3, [0026], [0029], [0032], [0033], [0035], [0037], and [0038]), comprising: 
acquiring a distance between a magnetic damping mechanism and a magnetic roller (acquiring a distance between a magnetic damping mechanism 5 and 10 and a magnetic roller 3 and 4; Fig. 3, [0026], [0029]-[0033], and [0035] (note: acquiring in selecting a distance)), wherein the magnetic roller comprises a first multipole magnet that comprises at least one pair of magnetic poles with opposite polarities (the magnetic roller 3 and 4 comprises a first multipole magnet 4 that comprises at least one pair of magnetic poles with opposite N and S polarities; Fig. 3, [0026], [0029], and [0030]), the magnetic damping mechanism uses a magnetic damping magnet or metal attractable to the first multipole magnet (the magnetic damping mechanism 5 and 10 uses a magnetic damping magnet 5 and 10 attractable to the first multipole magnet 4; Fig. 3, [0029], [0031], [0032], and [0035] (note: 5 of 5 and 10 is attractable to 4)), the magnetic damping magnet or metal is positioned in a magnetic field of the first multipole magnet (the magnetic damping magnet 5 and 10 is positioned in a magnetic field of the first multipole magnet 4; Fig. 3, [0029], [0032], and [0035]), and a distance between the magnetic damping magnet or metal and the magnetic roller is adjustable (a distance between the magnetic damping magnet 5 and 10 and the magnetic roller 3 and 4 is adjustable; Fig. 3, [0026], [0029], [0032], [0033], and [0035]);
determining a magnitude of a magnetic resistance between the magnetic damping mechanism and the magnetic roller according to the distance (determining a magnitude of a magnetic resistance between the magnetic damping mechanism 5 and 10 and the magnetic roller 3 and 4 according to the distance; Fig. 3, [0026], [0029]-[0033], [0035], [0037], and [0038]);
the magnetic damping mechanism is a magnetic damping magnet (the magnetic damping mechanism 5 and 10 is a magnetic damping magnet 5 and 10; Fig. 3, [0029], [0032], and [0035]); and 
a rotation state of the magnetic damping magnet, the rotation state of the magnetic damping magnet comprising a state of being fixed without rotation (a rotation state of the magnetic damping magnet 5 and 10, the rotation state of the magnetic damping magnet 5 and 10 comprising a state of being fixed without rotation; Figs. 1 and 3, [0024], [0029], [0031], [0032], [0035], and [0036] (note: 5 and 10 are fixed with respect to rotation)).  
	However, it is noted the Blaesing does not teach:
acquiring a distance between a magnetic damping mechanism and a magnetic roller in real time;
determining a magnitude of a magnetic resistance between the magnetic damping mechanism and the magnetic roller according to the distance acquired in real time;
judging whether the magnetic damping mechanism is a magnetic damping magnet, if yes, proceeding to a next step, and otherwise, ending the method; and 
acquiring a rotation state of the magnetic damping magnet in real time, the rotation state of the magnetic damping magnet comprising a state of being fixed without rotation and a state of rotating with the rotation of the magnetic roller.
	O’Sullivan teaches:
acquiring a distance between a magnetic damping mechanism and a roller in real time (acquiring a distance 72 (acquiring in selecting by a DC motor or user input) between a magnetic damping mechanism (52 and 54) and a roller (50 of roller 50, 62, and 64) in real time; FIG. 10 and [0047], see also [0043] and [0044]); and
the distance acquired in real time (the distance acquired (acquired in selected by a DC motor or user input) in real time; FIG. 10 and [0047], see also [0043] and [0044]);
judging whether a damping mechanism is a damping element, if yes, proceeding to a next step (judging whether a damping mechanism 86 is a damping element 86 (judging based on an angular acceleration of a scroll wheel such that the damping mechanism is a damping element when a user does not rapidly flick the scroll wheel, and is not a damping element when a user rapidly flicks the scroll wheel), if yes, proceeding to a next step; FIG. 14 and [0051], see also FIGs. 11-13 (note: figures 10 and 11-14 are interchangeable since they are damping mechanisms that include an adjustable distance between a damping element and a roller)); and 
acquiring a rotation state of the damping element in real time, the rotation state of the damping element comprising a state of being fixed without rotation and a state of rotating with the rotation of a roller (acquiring a rotation state of the damping element 86 in real time, the rotation state of the damping element 86 comprising a state of being fixed without rotation and a state of rotating with the rotation of a roller 62-66, 80, and 82 (acquiring based on an angular acceleration of a scroll wheel such that the rotation state is fixed when a user rapidly flicks the scroll wheel as the damping element does not rotate while the scroll wheel is freely rotating, and is rotating when a user does not rapidly flick the scroll wheel as the damping element rotates while the scroll wheel rotates); FIGs. 11 and 14 and [0051], see also FIGs. 12 and 13 (note: figures 10 and 11-14 are interchangeable since they are damping mechanisms that include an adjustable distance between a damping element and a roller)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Blaesing to include: the features taught by O’Sullivan, such that Blaesing as modified teaches: acquiring a distance between a magnetic damping mechanism and a magnetic roller in real time (acquiring a distance, magnetic damping mechanism, and magnetic roller taught by Blaesing combined with acquiring a distance, magnetic damping mechanism, and roller taught by O’Sullivan); and determining a magnitude of a magnetic resistance between the magnetic damping mechanism and the magnetic roller according to the distance acquired in real time (determining a magnitude, magnetic resistance, magnetic damping mechanism, and magnetic roller taught by Blaesing combined with the distance taught by O’Sullivan); judging whether the magnetic damping mechanism is a magnetic damping magnet, if yes, proceeding to a next step, and otherwise, ending the method (magnetic damping mechanism and magnetic damping magnet taught by Blaesing combined with judging whether a damping mechanism is a damping element and proceeding to a next step; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended purpose); and acquiring a rotation state of the magnetic damping magnet in real time, the rotation state of the magnetic damping magnet comprising a state of being fixed without rotation and a state of rotating with the rotation of the magnetic roller (rotation state of the magnetic damping magnet and a state of being fixed without rotation taught by Blaesing combined with acquiring a rotation state of the damping element in real time, rotation state of the damping element, state of being fixed without rotation, and state of rotating with the rotation of a roller taught by O’Sullivan), in order to enable a user to select an amount of damping applied to a roller.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blaesing in view of O’Sullivan, in further view of O’Mahony et al. in US 2018/0164901 A1 (hereinafter O’Mahony).

Regarding claim 8, Blaesing as modified by O’Sullivan teaches:
The method for implementing a magnetic roller damping device according to Claim 7, further comprising: 
a number of divisions of scale senses corresponding to one rotation of the magnetic roller according to the rotation state acquired in real time, one division of scale sense representing a whole process in which a force between the first multipole magnet and the magnetic damping magnet changes from an attractive force to a repulsive force and then from the repulsive force to the attractive force (Blaesing: a number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 according to the rotation state, one division of scale sense representing a whole process in which a force between the first multipole magnet 4 and the magnetic damping magnet 5 and 10 changes from an attractive force to a repulsive force and then from the repulsive force to the attractive force; Fig. 3, [0029]-[0032], and [0035], see also [0033]; O’Sullivan: a rotation state acquired in real time (acquired based on an angular acceleration of a scroll wheel such that the rotation state is fixed when a user rapidly flicks the scroll wheel as the damping element does not rotate while the scroll wheel is freely rotating, and is rotating when a user does not rapidly flick the scroll wheel as the damping element rotates while the scroll wheel rotates); FIGs. 11 and 14 and [0051], see also FIGs. 12 and 13 (note: figures 10 and 11-14 are interchangeable since they are damping mechanisms that include an adjustable distance between a damping element and a roller)).
	However, it is noted that Blaesing as modified by O’Sullivan does not teach:
calculating a number of divisions of scale senses corresponding to one rotation of the magnetic roller according to the rotation state acquired in real time.
	O’Mahony teaches:
determining a number of divisions of scale senses corresponding to one rotation of a roller (determining a number of divisions of scale senses corresponding to one rotation of a roller; [0091]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Blaesing as modified by O’Sullivan to include: the feature taught by O’Mahony, such that Blaesing as modified teaches: calculating a number of divisions of scale senses corresponding to one rotation of the magnetic roller according to the rotation state acquired in real time (number of divisions of scale senses, one rotation, magnetic roller, and rotation state taught by Blaesing as modified by O’Sullivan combined with determining, number of divisions of scale senses, one rotation, and roller taught by O’Mahony; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended purpose) in order to vary the number of divisions of scale senses.
	Regarding claim 9, Blaesing as modified by O’Sullivan and O’Mahony teaches:
The method for implementing a magnetic roller damping device according to Claim 8, wherein the calculating the number of divisions of scale senses corresponding to one rotation of the magnetic roller according to the rotation state acquired in real time comprising: 
if the rotation state acquired in real time is the state of being fixed without rotation, calculating the number of divisions of scale senses corresponding to one rotation of the magnetic roller according to the total number of magnetic poles of the first multipole magnet, the number of divisions of scale senses corresponding to one rotation of the magnetic roller being equal to the total number of magnetic poles of the first multipole magnet divided by 2 (Blaesing: the rotation state is the state of being fixed without rotation, the number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 according to the total number of magnetic poles of the first multipole magnet 4, the number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 being equal to the total number of magnetic poles of the first multipole magnet 4 divided by 2; Figs. 1 and 3, [0024], [0029]-[0032], [0035], and [0036] (note: 5 and 10 are fixed with respect to rotation); O’Sullivan: if a rotation state acquired in real time is a state of being fixed without rotation (acquired based on an angular acceleration of a scroll wheel such that the rotation state is fixed when a user rapidly flicks the scroll wheel as the damping element does not rotate while the scroll wheel is freely rotating); FIGs. 11 and 14 and [0051], see also FIGs. 12 and 13 (note: figures 10 and 11-14 are interchangeable since they are damping mechanisms that include an adjustable distance between a damping element and a roller); O’Mahony: determining a number of divisions of scale senses corresponding to one rotation of a roller; [0091]; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended purpose); and 
if the rotation state acquired in real time is the state of rotating with the rotation of the magnetic roller, calculating the number of divisions of scale senses corresponding to one rotation of the magnetic roller according to the total number of magnetic poles of the first multipole magnet, the number of divisions of scale senses corresponding to one rotation of the magnetic roller being equal to the total number of magnetic poles of the first multipole magnet (Blaesing: the rotation state and the rotation of the magnetic roller, the number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 according to the total number of magnetic poles of the first multipole magnet 4, the number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 being equal to a number of magnetic poles of the first multipole magnet 4; Fig. 3, [0029]-[0032], and [0035], see also [0033]; O’Sullivan: if a rotation state acquired in real time is a state of rotating with a rotation of a roller 62-66, 80, and 82 (acquired based on an angular acceleration of a scroll wheel such that the rotation state is rotating when a user does not rapidly flick the scroll wheel as the damping element rotates while the scroll wheel rotates); FIGs. 11 and 14 and [0051], see also FIGs. 12 and 13 (note: figures 10 and 11-14 are interchangeable since they are damping mechanisms that include an adjustable distance between a damping element and a roller); O’Mahony: determining a number of divisions of scale senses corresponding to one rotation of a roller; [0091]; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended purpose).  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blaesing in view of O’Sullivan, in further view of Hsueh.

Regarding claim 10, Blaesing as modified by O’Sullivan teaches:
The method for implementing a magnetic roller damping device according to Claim 7, further comprising: acquiring rotation information of the magnetic roller through multiple Hall components (Blaesing: acquiring rotation information of the magnetic roller 3 and 4 through multiple Hall components 11 and 12; Fig. 4, [0037], and [0038]). 
	However, it is noted that Blaesing as modified by O’Sullivan does not teach:
acquiring rotation information of the magnetic roller through a microcontroller unit (MCU).
	Hsueh teaches:
acquiring rotation information of a roller through a microcontroller unit (MCU) (acquiring rotation information of a roller 17, 18, 20, and 35 through a microcontroller unit (MCU) 34; FIGs. 2 and 3, [0008], [0016], [0023]-[0025], and claim 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Blaesing as modified by O’Sullivan to include: the features taught by Hsueh, such that Blaesing as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar methods in the same way.  More specifically, a method including an operating device that includes a Hall component taught by Hsueh ([0005], [0008], and [0025]) is comparable to the method including an operating device that includes Hall components taught by Blaesing as modified by O’Sullivan (Blaesing: [0005], [0037], and [0038]) because they are methods that include operating devices that include a Hall component(s).  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the method taught by Blaesing as modified by O’Sullivan to include: the features taught by Hsueh, with the predictable result of providing a method that includes an operating device that includes a Hall component(s).


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        7/25/2022B